ING LOGO AMERICAS US Legal Services Anngharaad Reid Paralegal (860) 580-2835 Fax: (860) 580-4844 anngharaad.reid@us.ing.com August 19, 2009 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Prospectus Title: ING VUL-CV File Nos.: 333-147534 and 811-08292 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Security Life of Denver Insurance Company and its Security Life Separate Account L1, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: The form of Prospectus Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on August 18, 2009. If you have any questions regarding this submission, please call the undersigned at 860-580-2835. Sincerely, /s/ Anngharaad S. Reid Anngharaad S. Reid Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
